DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 20 objected to because of the following informalities: the term “predication” is used throughout the claims, and a few times in the specification, however it doesn’t make sense to use the term in the context of the application. It is interpreted that these appearances are a misspelling of “prediction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim appears to be missing the subject. It will be interpreted as “the data associated with the asset”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept or a mental process without significantly more. 
Claim 1 recites:
A method for performance forecasting of an asset, the method comprising: 
collecting, by at least one processor, data associated with an asset; 
aggregating, by at least one processor, the data associated with the asset over a predetermined time; 
calculating, by at least one processor, a sentiment score of the asset; 
constructing, by at least one processor, a forecast of the sentiment score; 
constructing, by at least one processor, historical and forecasting data based on the sentiment score; 
calculating, by at least one processor, a predication of a daily return of the asset; and 
calculating, by at least one processor, a historical fitted value of daily return of the asset.
The bolded limitations recite a mental process of observation (collecting) and evaluation (aggregating, calculating, constructing) that may readily be performed in the human mind. Alternatively, the claims recite instructions for a process of mathematical calculations.
This judicial exception is not integrated into a practical application because the additional elements of “processor” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)). 

Dependent claims 2 – 6 merely further limit the abstract idea or data sources, but do not contain any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more.

Claim 7 recites:
A computer program product for performance forecasting of an asset, the computer program product comprising: 
a computer non-transitory readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
program instruction to collect data associated with an asset, wherein the data includes social media data and asset value data; 
program instructions to aggregate the data associated with the asset over a predetermined time; 
program instructions to calculate a sentiment score of the asset based on the aggregated data associated with the asset; 
program instructions to construct a forecast of the sentiment score over a predetermined time based on the sentiment score; 
program instructions to construct historical and forecasting data based on the sentiment score of the asset over a predetermined time period; and 
program instructions to calculate a predication of a return of the asset based on the forecasting of the sentiment score, the historical data, and the forecasting data.

This judicial exception is not integrated into a practical application because the additional elements of “computer program product”, “computing device”, and “computer readable storage” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “computer program product”, “computing device”, and “computer readable storage” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)).
Dependent claims 8 – 14 merely further limit the abstract idea or data sources, but do not contain any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more.

Claim 15 recites:
A system for performance forecasting of an asset, the computer program product comprising: 
a CPU, a computer readable memory and a computer non-transitory readable storage medium associated with a computing device: 
collecting data associated with an asset, wherein the data includes social media data and asset value data; 
aggregating the data associated with the asset over a predetermined time; 
calculating a sentiment score of the asset based on the aggregated data associated with the asset; 
constructing a forecast of the sentiment score over a predetermined time based on the sentiment score; 
constructing historical and forecasting data based on the sentiment score of the asset over a predetermined time period; and 
calculating a predication of a return of the asset based on the forecasting of the sentiment score, the historical data, and the forecasting data.
The bolded limitations recite a mental process of observation (collecting) and evaluation (aggregating, calculating, constructing) that may readily be performed in the human mind. Alternatively, the claims recite instructions for a process of mathematical calculations.
This judicial exception is not integrated into a practical application because the additional elements of “computer readable memory”, “CPU”, “computing device”, and “computer readable storage” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “computer readable memory”, “CPU”, “computing device”, and “computer readable storage” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)).
Dependent claims 16 – 19 merely further limit the abstract idea or data sources, but do not contain any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more.
The claims are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, and 7 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jezewski (US 2019/0251626).

Regarding claim 1, Jezewski teaches:
A method for performance forecasting of an asset, the method comprising: 
collecting, by at least one processor, data associated with an asset (stock price of an entity); 
aggregating, by at least one processor, the data associated with the asset over a predetermined time ([0016]); 
calculating, by at least one processor, a sentiment score of the asset ([0029]); 
constructing, by at least one processor, a forecast of the sentiment score ([0011]); 
constructing, by at least one processor, historical and forecasting data based on the sentiment score ([0016]); 
calculating, by at least one processor, a predication of a daily return of the asset (FIG. 1H); and 
calculating, by at least one processor, a historical fitted value of daily return of the asset ([0062]).
Regarding claim 2, Jezewski teaches:
([0018] – [0022]).
Regarding claim 3, Jezewski teaches:
The method for performance forecasting of an asset, of claim 1, further comprising, sorting, by at least one processor, the data associated with the asset based on the type of data, wherein the type of data is related to social media data or pricing data ([0012]).
Regarding claim 4, Jezewski teaches:
The method for performance forecasting of an asset, of claim 1, further comprising, indexing, by at least one processor, the data associated with the asset ([0034]).

Regarding claim 7, Jezewski teaches:
A computer program product for performance forecasting of an asset (stock price of an entity), the computer program product comprising: 
a computer non-transitory readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
program instruction to collect data associated with an asset, wherein the data includes social media data and asset value data ([0012]); 
program instructions to aggregate the data associated with the asset over a predetermined time ([0016]); 
program instructions to calculate a sentiment score of the asset based on the aggregated data associated with the asset ([0029]); 
program instructions to construct a forecast of the sentiment score over a predetermined time based on the sentiment score ([0011]); 
program instructions to construct historical and forecasting data based on the sentiment score of the asset over a predetermined time period ([0016]); and 
(FIG. 1H).
Regarding claim 8, Jezewski teaches:
The computer program product of claim 7, wherein at least two processing techniques are used to calculate the intermediate sentiment scores ([0029]).
Regarding claim 9, Jezewski teaches:
The computer program product of claim 7, wherein the forecast calculation uses at least two processing techniques to calculate at least two differing forecast values ([0029]).
Regarding claim 10, Jezewski teaches:
The computer program product of claim 7, further comprising, program instruction to sort the sentiment data into categories ([0029]).
Regarding claim 11, Jezewski teaches:
The computer program product of claim 10, further comprising, program instruction to identify the frequency of keywords within each category ([0032] – [0037]).
Regarding claim 12, Jezewski teaches:
The computer program product of claim 7, wherein the calculated historical fitted values of daily return are calculated using at least two processing techniques ([0029]).
Regarding claim 13, Jezewski teaches:
The computer program product of claim 12, wherein the plurality of historical fitted values are combined to calculate an average historical fitted value (FIG. 1F – 1G).
Regarding claim 14, Jezewski teaches:
The computer program product of claim 7, further comprising, program instruction to analyze the keywords to determine which keywords are statistically related ([0032] – [0037]).

Regarding claim 15, Jezewski teaches:
A system for performance forecasting of an asset, the computer program product comprising: 

collecting data associated with an asset, wherein the data includes social media data and asset value data ([0012]); 
aggregating the data associated with the asset over a predetermined time ([0016]); 
calculating a sentiment score of the asset based on the aggregated data associated with the asset ([0029]); 
constructing a forecast of the sentiment score over a predetermined time based on the sentiment score ([0011]); 
constructing historical and forecasting data based on the sentiment score of the asset over a predetermined time period ([0016]); and 
calculating a predication of a return of the asset based on the forecasting of the sentiment score, the historical data, and the forecasting data (FIG. 1H).
Regarding claim 16, Jezewski teaches:
The system of claim 15, wherein the data associated with the asset includes social media data and pricing data associated with the asset ([0012]).
Regarding claim 17, Jezewski teaches:
The system of claim 15, further comprising, estimating a return as a function of keywords within the social media data of the asset ([0032] – [0037]).
Regarding claim 18, Jezewski teaches:
The system of claim 17, further comprising, generating an association between the return of the asset and the keywords ([0032] – [0037]).
Regarding claim 19, Jezewski teaches:
The system of claim 15, further comprising, calculating an average daily error of the predicted daily return of the asset ([0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski (US 2019/0251626) as applied to claim 1 above, and further in view of Spivack et al. (US 8,762,302).

Regarding claim 5, Jezewski teaches calculating sentiment scores, but fails to expressly disclose:
The method for performance forecasting of an asset, of claim 1, further comprising, determining, by at least one processor, if a calculated sentiment score is above a predetermined value, wherein if the sentiment score is above the predetermined value the sentiment score is extreme.
However, Spivack teaches monitoring stock prices and sentiments, along with triggering of actions based on score thresholds (col 28 - 30). The characterization of “extreme” is a matter of design choice.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the recalculating process of Spivack for scores outside of an expected range to notify a user and improve the analysis.
Regarding claim 6, Spivack teaches:
The method for performance forecasting of an asset, of claim 5, wherein if the sentiment score is extreme, further comprising, calculating multinomial regression for predicting the sentiment score (col 28 - 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624